Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13, 15-16, 18, 20-21, 23-31, 33-34, 36-41, 44-48, 50-51, 56, 59, 65, 67-69, and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because it is not clear as to what is meant by “has at least on focal length in response to at least one incident light beam” in line 4.  Claim 1 is also unclear in the last two lines of the claim as to whether “an object size” and “an object plane” are referring to the object recited in line 5 or another object.
	Claim 59 is indefinite because it is not clear as to what is meant by “has at least on focal length in response to at least one incident light beam” in lines 8-9.  Claim 59 is also unclear in the last line of the claim as to whether “an object plane” is referring to the previously recited object or another object.
Claims 2-13, 15-16, 18, 20-21, 23-31, 33-34, 36-41, 44-48, 50-51, and 56, 65, 67-69, and 71 are indefinite by virtue of their claim dependency upon one or more of indefinite claims 1 and 59.

Claim 11 is further indefinite because “the beam profile” in line 3 lacks a proper antecedence.
Claim 16 is further indefinite because “the edge” in line 2 lacks a proper antecedence.
Claim 65 is further indefinite because “the first area of the beam profile” lacks a proper antecedence.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose detectors of general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOHN R LEE/Primary Examiner, Art Unit 2878